DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

Response to Amendment
	Applicant's amendment filed 5/19/2021 has been received and entered into record. As a result, claims 1, 2, 20, 21, 41, and 42 have been amended. Therefore, claims 1-38 and 40-42 are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Claims 13, 20-38, and 40 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: "a control unit measures" in claim 13, "a control unit… receives" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner acknowledges Applicant's specification at paragraph [0082] where no claim element is to be construed under the provision of 35 U.S.C. 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. ("Spicer") [U.S. Pub. 2015/0336271] in view of Warashina et al. ("Warashina") [U.S. Pub, 2017/0095930].

	With regard to claim 1, Spicer teaches a method of robotic assembly ("a robotic system configured to move and position the second component relative to the first component [abstract]"), comprising:
	receiving a first target location of a first subcomponent, the first target location being a desired position of a first feature of the first subcomponent ("a first robot 23 has a first robot arm 22 that has an end effector 26 that holds component 12A <first subcomponent> … hold the relative position of the components 10, 12A. The relative position may include a predetermined standoff distance <first target  [par. 0162]" and "align the first fastening feature(s) 454 and the second fastening feature(s) 456 <first feature> to a particular location <target location> to engage each other [par. 0170]" and "the first and second fastening features 454, 456 can establish the standoff distance 498 [par. 0182]").
Although Spicer teaches a first robot with a visioning system that determine the location, position, and alignment of the first feature of the first subcomponent [pars. 0162 and 0170], Spicer does not explicitly teach:
calculating a first calculated location of the first feature; 
measuring a first measured location of the first feature; 
determining a first transformation matrix between the first calculated location and the first measured location; and 
repositioning the first feature of the first subcomponent to the first target location using the first robot, the repositioning based on the first transformation matrix.  
In an analogous art (robot positioning), Warashina teaches 
calculating a first calculated location of a first feature ("the arm tip 23 is made to move to the second robot position [par. 0055]" and "calculate the difference of the feature quantities in accordance with the next formulas (5) to (7) [par. 0074]"); 
measuring a first measured location of a first feature ("at the position after movement and the feature quantities (ux,vx,sx) are calculated [par. 0072]"); 
determining a first transformation matrix between the first calculated location and the first measured location ("if the Jacobian matrix J is known, it is possible to calculate the amount of movement (Δx,Δy,Δz) of the robot 2 from the difference of the feature quantities (Δu,Δv,Δs [par. 0068]" and "If entering formulas (5) to (7) into formula (4), it is possible to find the Jacobian matrix J from the following formula (8) [par. 0075]"); and  
repositioning to a first target location using the first robot, the repositioning based on the first transformation matrix ("the robot 2 is made to move so that the difference of the feature quantities (Δu, Δv, Δs) becomes smaller [par. 0061]").
	Warashina further teaches, "to improve the precision, after the processing of step S205, the processing of step S203 and step S204 is again performed [par. 0065]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Warashina's teachings of utilizing a reiterative positioning method to decrease the variance between an expected and an actual location, with Spicer's teachings of locating features of 

	With regard to claim 2, the combination above teaches the method of clam 1. Spicer in the combination teaches the method further comprising:
	receiving a second target location indicating where a second robot is to position a second feature of a second subcomponent, the second target location being a desired position of the second feature of the second component and proximal to the first target location ("second robot 23A has a second robot arm 22A that holds the first component 10 <second subcomponent> … hold the relative position of the components 10, 12A. The relative position may include a predetermined standoff distance <second target location> [par. 0162]" and "the first and second fastening features 454, 456 <second feature> can establish the standoff distance 498 [par. 0182]").
Warashina teaches the steps of calculating, measuring, and determining with regard to a robot (as presented in claim 1 above). As established in claim 1 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Warashina's teachings of utilizing a reiterative positioning method to decrease the variance between an expected and an actual location, with Spicer's teachings of locating features of subcomponents to align the subcomponents to one another, for the benefit of improving positioning precision. It would further have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Warashina's teachings to both robots of Spicer, e.g., duplicating the steps for the second robot, because in having so would have allowed the second robot to align the subcomponent in the same way that the first robot aligns the subcomponent and would have yielded the predictable benefit of improving the positioning precision of the second robot. 

With regard to claim 3, the combination above teaches the method of claim 2. Spicer in the combination further teaches wherein measuring the first measured location of the first feature of the first subcomponent and measuring the second measured location of the second feature of the second subcomponent use a same metrology unit ("The vision system 16 can be utilized to align the first fastening feature 454 and the second fastening feature 456 relative to each other [par. 170]").  

With regard to claim 4, the combination above teaches the method of claim 2. Spicer in the combination further teaches wherein at least one of 
("The vision system 16 can be utilized to align the first fastening feature 454 and the second fastening feature 456 relative to each other [par. 170]").  
Because Warashina teaches repositioning based on calculated locations ("the robot 2 is made to move so that the difference of the feature quantities (Δu, Δv, Δs) becomes smaller [par. 0061]") and Spicer teaches where the first and second subcomponent are positioned relative to each other, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilized Warashina's teachings of repositioning based on a calculated location, with Spicer's teachings of using features of the first and second subcomponent to align the subcomponents, yielding a method where the repositioning is based on the calculated features of Spicer, for the predictable benefit of improving the alignment precision. 
Note: claim is presented in the alternative. 

With regard to claim 5, the combination above teaches the method of claim 1. Spicer in the combination further teaches wherein at least one of the first subcomponent or the second subcomponent comprise a plurality of components (see [fig. 1] where component (10) comprises a plurality of components).  
Note: claim is presented in the alternative. 

With regard to claim 6, the combination above teaches the method of claim 5. Spicer in the combination further teaches wherein the plurality of components comprises a chassis for a transport structure ("the components may be vehicle structural components, such as vehicle body components [par. 0004]").  

With regard to claim 7, the combination above teaches the method of claim 1. Warashina in the combination further teaches wherein the first target location comprises a tool center point (TCP) ("position of the arm tip after movement and the position of the tool center point as the basis to calculate the second target mark position at the robot coordinate system [par. 0008];" where the positioning would be based on the robot arm of Spicer).  

With regard to claim 8, the combination above teaches the method of claim 1. Warashina in the combination further teaches wherein the first target location comprises a location offset from a tool center point (TCP) ("position of the arm tip after movement and the position of the tool center point as the basis to calculate the second target mark position at the robot coordinate system [par. 0008]" and [fig. 8] where the mark is offset from the current robot arm position. Where the positioning would be based on the robot arm of Spicer).  

With regard to claim 10, the combination above teaches the method of claim 1. Warashina in the combination further teaches wherein the first calculated location comprises a dynamic nominal location indicating a calculated location of a moving first feature at a specific time, the specific time coinciding with the measuring of the first location of the first feature ("calculating the amount of movement of the robot 2 from the difference of the feature quantities [par. 0061]" and "the target mark 6 is detected from the image captured by the camera 4 and the feature quantities relating to the position and size on the image are calculated [par. 0056];" where the calculation is based on a current measured position of the robot at the current time and when the process is reiterated, the calculation will be based on the measurement of a subsequent point in time. Where Spicer in the combination teaches the arm movement to position the feature). 

With regard to claim 11, the combination above teaches the method of claim 1. Warashina in the combination teaches the method further comprising repeating the calculating, measuring, determining, and repositioning steps (see [fig. 6] where steps (S203)-(S205) are repeated).  

With regard to claim 12, the combination above teaches the method of claim 6 Warashina in the combination teaches the method further comprising adjusting at least one of accuracy boundaries or gain based on at least one of the repeating of the calculating, measuring, determining, and repositioning steps ("to improve the precision, after the processing of step S205, the processing of step S203 and step S204 is again performed [par. 0065]").  

With regard to claim 13, the combination above teaches the method of claim 1. Spicer in the combination further teaches wherein a control unit measures the first measured location of the first feature of the first subcomponent ("The controller C processes the location information received from the vision system 16 and controls the robot arm 22 [par. 0155];" where Warashina in the combination teaches the measuring).  

With regard to claim 14, the combination above teaches the method of claim 1. Warashina in the combination further teaches wherein repositioning the first feature of the first subcomponent to the first target location using the first robot based on the first transformation matrix ("if the Jacobian matrix J is known, it is possible to calculate the amount of movement (Δx,Δy,Δz) of the robot 2 from the difference of the feature quantities (Δu,Δv,Δs [par. 0068]") and Spicer in the combination teaches sending the first transformation matrix to a control unit in the first robot ("The controller C processes the location information received from the vision system 16 and controls the robot arm 22 [par. 0155]").  

With regard to claim 15, the combination above teaches the method of claim 1. Spicer in the combination teaches the method further comprising: 
measuring at least two locations on the first subcomponent, the at least two locations including the first target location ("the first fastening feature 454 is further defined as a plurality of first fastening features 454 and the second fastening feature 456 is further defined as a plurality of second fastening features 456 [par. 0168]"),
determining a fit for the at least two locations ("the first and second fastening features 454, 456 can establish the standoff distance 498 [par. 0182]"), and 
wherein repositioning the first feature of the first subcomponent to the first target location using the first robot, the repositioning based on the first transformation matrix is further based on the fit (where Warashina in the combination teaches repositioning based on Spicer's features, "if the Jacobian matrix J is known, it is possible to calculate the amount of movement (Δx,Δy,Δz) of the robot 2 from the difference of the feature quantities (Δu,Δv,Δs) [par. 0068]").  

With regard to claim 16, the combination above teaches the method of claim 1. Spicer in the combination further teaches wherein measuring the first measured location of the first feature of the first subcomponent (as presented in claim 1 above) comprises scanning a shape of a part ("the assembly with process joints may be inspected by scanning with a three-dimensional vision system 126 [par. 0166]").

With regard to claim 17, the combination above teaches the method of claim 1. Spicer in the combination further teaches wherein measuring the first measured location of the first feature of the first subcomponent comprises measuring a fixture point on the first subcomponent ("the first and second fastening features 454, 456 can establish the standoff distance 498 [par. 0182]").  
Spicer does not explicitly teach where the fixture is printed. However, Spicer does teach where various components of the system can be printed ("the support includes a three-dimensional printed plastic core conforming to an outer surface of the first component [par. 0012]"). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have printed the fixture of Spicer because 3D printing is a widely known and utilized technique in the manufacturing arts to quickly produce components. Thus, the system of Spicer would be improved by 3D printing the fixture, allowing the fixture to be produced quicker. 

With regard to claim 18, the combination above teaches the method of claim 1. Spicer in the combination teaches the method further comprising attaching the first subcomponent to the second subcomponent (see [figs. 18 & 19] where the fasteners (454) and (456) engage each other to attach components (10) and (12)).  

With regard to claim 19, the combination above teaches the method of claim 18. Spicer in the combination further teaches wherein attaching the first subcomponent to the second subcomponent includes attaching the first subcomponent to the second subcomponent using a ultra-violet (UV) adhesive ("ultraviolet (UV) cure adhesive [par. 212]").  

	With regard to claim 20, the combination above teaches claim 1. Claim 20 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 20 is rejected along the same grounds as claim 1.
	Claim 20 differs from claim 1 where claim 20 recites the additional element (which Spicer in the combination teaches) of a control unit ("The controller C processes the location information received from the vision system 16 and controls the robot arm 22 [par. 0155]").

With regard to claim 20, Spicer teaches a system for robotic assembly ("a robotic system configured to move and position the second component relative to the first component [abstract]"), comprising: 
[fig. 17: First robot (23)]; 
a second robot [fig. 17: Second robot (23A); and 
a control unit coupled to the first robot and the second robot ([fig. 17: Controller (C)] and "The controller C processes the location information received from the vision system 16 and controls the robot arm 22 [par. 0155]"), wherein the control unit: 
receives a first target location of a first subcomponent coupled to the first robot, the first target location being a desired position of a first feature of the first subcomponent ("a first robot 23 has a first robot arm 22 that has an end effector 26 that holds component 12A <first subcomponent> … hold the relative position of the components 10, 12A. The relative position may include a predetermined standoff distance <first target location> [par. 0162]" and "align the first fastening feature(s) 454 and the second fastening feature(s) 456 <first feature> to a particular location <target location> to engage each other [par. 0170]" and "the first and second fastening features 454, 456 can establish the standoff distance 498 [par. 0182]") and 
a second target location of a second component coupled to the second robot, the second target location being a desired position of a second feature of the second subcomponent ("second robot 23A has a second robot arm 22A that holds the first component 10 <second subcomponent> … hold the relative position of the components 10, 12A. The relative position may include a predetermined standoff distance <second target location> [par. 0162]" and "align the first fastening feature(s) 454 <second feature> and the second fastening feature(s) 456 to a particular location <target location> to engage each other [par. 0170]" and "the first and second fastening features 454, 456 can establish the standoff distance 498 [par. 0182]")); 
Although Spicer teaches a first robot with a visioning system that determine the location, position, and alignment of the first feature of the first subcomponent [pars. 0162 and 0170], Spicer does not explicitly teach:
calculating a first calculated location of the first feature; 
measuring a first measured location of the first feature; 
determining a first transformation matrix between the first calculated location and the first measured location; and 
repositioning the first feature of the first subcomponent to the first target location using the first robot, the repositioning based on the first transformation matrix.  
In an analogous art (robot positioning), Warashina teaches 
("the arm tip 23 is made to move to the second robot position [par. 0055]" and "calculate the difference of the feature quantities in accordance with the next formulas (5) to (7) [par. 0074]"); 
measuring a first measured location of a first feature ("at the position after movement and the feature quantities (ux,vx,sx) are calculated [par. 0072]"); 
determining a first transformation matrix between the first calculated location and the first measured location ("if the Jacobian matrix J is known, it is possible to calculate the amount of movement (Δx,Δy,Δz) of the robot 2 from the difference of the feature quantities (Δu,Δv,Δs [par. 0068]" and "If entering formulas (5) to (7) into formula (4), it is possible to find the Jacobian matrix J from the following formula (8) [par. 0075]"); and  
repositioning to a first target location using the first robot, the repositioning based on the first transformation matrix ("the robot 2 is made to move so that the difference of the feature quantities (Δu, Δv, Δs) becomes smaller [par. 0061]").
	Warashina further teaches, "to improve the precision, after the processing of step S205, the processing of step S203 and step S204 is again performed [par. 0065]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Warashina's teachings of utilizing a reiterative positioning method to decrease the variance between an expected and an actual location, with Spicer's teachings of locating features of subcomponents to align the subcomponents to one another, for the benefit of improving positioning precision.

	With regard to claim 21, the combination above teaches the system of claim 20. Claim 21 repeats the same steps as claim 20 but direct the steps to the second robot, second feature, and second subcomponent. Warashina in the combination teaches the steps of calculating, measuring, and determining with regard to a robot (as presented in claim 20 above). As established in claim 20 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Warashina's teachings of utilizing a reiterative positioning method to decrease the variance between an expected and an actual location, with Spicer's teachings of locating features of subcomponents to align the subcomponents to one another, for the benefit of improving positioning precision. It would further have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Warashina's teachings to both robots of Spicer, e.g., duplicating the steps for the second robot, because in having so would have allowed the second robot to align the subcomponent 

	With regard to claims 22-38, the combination above teaches claims 3-19. Claims 22-38 recite limitations having the same scope as those pertaining to claims 3-19, respectively; therefore, claims 22-38 are rejected along the same grounds as claims 3-19. 

With regard to claim 39, the combination above teaches the system of claim 20. Spicer in the combination further teaches wherein the control unit comprises a control unit coupled to the first robot and the second robot (see [fig. 17] where Controller (c) is coupled to Robot (23) and Robot (23A).  

With regard to claim 40, the combination above teaches the system of claim 20. Spicer in the combination further teaches wherein the control unit comprises a distributed control unit ("the controller C can be a host machine or distributed system [par. 0142]"). Spicer does not explicitly teach where the control unit is located in at least one of the first or second robot. However, placing the control unit in various locations including the first or second robot is simply rearrangement of parts and one having ordinary skill in the art at the time of filing the invention would have found it obvious to place the control unit in a robot in order to consolidate the system layout. 

	With regard to claims 41 and 42, the combination above teaches claim 1. Claims 41 and 42 recite limitations having the same scope as those pertaining to claim 1; therefore, claims 41 and 42 are rejected along the same grounds as claim 1.
	Claims 41 and 42 differ from claim 1 where claims 41 and 42 recite the additional elements (which Spicer in the combination teaches) of a control unit, a processor, a memory, and a computer readable medium ("The controller has a processor and tangible, non-transitory memory on which is recorded instructions [par. 0051]").

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spicer in view of Warashina further in view of Sirkett et al. ("Sirkett") [U.S. Pub. 2018/0345483].

With regard to claim 9, the combination of Spicer and Warashina teaches the method of claim 8. Although Spicer in the combination teaches the method further comprising scanning the first subcomponent to determine a relative location of the first subcomponent, the first robot configured to pick up the first subcomponent based on the scanning ("robot picks and places the first component 10 from an unfixtured position, such as on a standard flat belt conveyor, in a storage bin, or in a shipping rack. Based on the information received from the cameras 18, the controller C then provides a control signal that actuates robotic arm(s) 22 of the one or more robot(s) used in the method 1000 [par. 0277]"), the combination does not explicitly teach determining a relative location of the first feature to a TCP.
In an analogous art (robot holding), Sirkett teaches determining a relative location of a feature to a TCP ("The TCP is determined in the robot frame … The position of the reference part 7 is determined based on the reference image … The grasp configuration is calculated based on the determined position of the gripping tool 5 and the determined position of the reference part 7 [par. 0046]").
Sirkett further teaches, "provide an improved method for teaching an industrial robot to pick parts, which method is simple and fast [par. 0014]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Sirkett's teachings of determining relative locations of a TCP and a feature, with the teachings of Spicer and Warashina, for the benefit of being able to quickly pick up a part. 

Response to Arguments
Applicant's arguments filed 5/19/2011 have been fully considered but they are not persuasive.
Applicant's arguments are summarized and responded to below:

a) Nowhere does Spicer, Warashina, or the combination of Spicer and Warashina receive "a first target location of a first subcomponent" [remarks page 11]

With regard to argument a), the examiner respectfully disagrees. As presented in the rejection of claim 1 above, the first target location in Spicer is the location to position the subcomponent with the 0,V0)], that is, the desired location where the arm tip is to be placed. 

b) Warashina never measures or calculates (uo,vo) and (u1,v1) [remarks page 11]

With regard to argument b), the examiner respectfully disagrees. As best understood by the examiner and in light of Applicant's disclosure at paragraphs [0055] and [0060], measuring and calculating is comparing where a robot thinks a node is located to where the node is actually located and a transformation matrix is computed to move from a current location to a goal location. Thus, Warashina measures and calculates in every iteration of [fig. 6] where the system thinks the tip of the robot is located at the mark, does a measurement to determine where the tip is, and does a calculation to determine how far the tip is from the mark. Based on where the tip is and how far the tip is from the mark, a transformation matrix is computed to move the tip from the current location to the mark location. 

c) When combined, Spicer and Warashina would merely find and match a position of the target mark 6 within the image, not calculate or measure the location of the target mark 6. Further, Spicer and Warashina would move the camera 4, not the first subcomponent, to achieve alignment between the robot arms [remarks page 12]

With regard to argument c), the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. [U.S. Pub. 2007/0017081] teaches calculating a movement vector of a mounting tool from a difference between the actual measured value and the desired measured value using a Jacobi matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119